DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 23 are allowed.
	The following is an examiner’s statement of reasons for allowance:
The prior art of record, taken alone or in combination, fails to disclose or render obvious an optical Mach-Zehnder modulator comprising, among other things, being configured to phase shift a first AC bias phase on the first modulation phase optical signal from the first child MZM in response to a first AC bias signal and the second high-speed modulator being configured to phase shift a second AC bias phase on the second modulation phase optical signal from the second child MZM in response to a second AC bias signal.
The closest relevant prior art of record, Goebuchi (U.S. PG Pub. # 2014/0010530 A1), teaches the phase shifting in response from an AC bias (pilot) on the child MZM (top one of 29) with input from bias circuit 25 but fails to teach or suggest second AC bias signal as it appears that the same AC bias signal is input into both top and bottom MZM of 29 (fig. 4, 7 and 11).
	
	Furthermore, Toya (U.S. PG Pub. # 2016/0056896 A1), teaches a similar superstructure to the instant application as seen in fig. 3, but fails to teach at least the limitation of at least one driver providing the signals recited in part g of claim 1. As seen in fig. 3 there are a multitude of drivers for driving the different portions. Moreover, Fujita (U.S. PG Pub. 2019/003661 A1) . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/CHAD H SMITH/Primary Examiner, Art Unit 2874